Name: Council Regulation (EU) 2018/2004 of 17 December 2018 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Africa;  technology and technical regulations;  international security;  international trade
 Date Published: nan

 18.12.2018 EN Official Journal of the European Union L 322/12 COUNCIL REGULATION (EU) 2018/2004 of 17 December 2018 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) 2016/44 (2) gives effect to measures provided for in Decision (CFSP) 2015/1333. (2) On 5 November 2018 the United Nations Security Council (UNSC) adopted Resolution 2441 (2018), reaffirming its strong commitment to the sovereignty, independence, territorial integrity and national unity of Libya and determining that the situation in Libya continues to constitute a threat to international peace and security. The UNSC decided to include new examples of conduct falling within the designation criteria. (3) On 17 December 2018 the Council adopted Decision (CFSP) 2018/2012 (3), amending Decision (CFSP) 2015/1333 in order to reflect the changes in UNSC Resolution 2441 (2018). (4) These measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (5) Regulation (EU) 2016/44 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 In Article 6 of Regulation (EU) 2016/44, paragraph 1 is replaced by the following: 1. Annex II shall include the natural or legal persons, entities and bodies designated by the Security Council or by the Sanctions Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 19, 22 or 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), paragraph 11 of UNSCR 2213 (2015), paragraph 11 of UNSCR 2362 (2017) or paragraph 11 of UNSCR 2441 (2018). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) OJ L 206, 1.8.2015, p. 34. (2) Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (OJ L 12, 19.1.2016, p. 1). (3) Council Decision (CFSP) 2018/2012 of 17 December 2018 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (see page 51 of this Official Journal).